
	
		I
		112th CONGRESS
		1st Session
		H. R. 3524
		IN THE HOUSE OF REPRESENTATIVES
		
			November 30, 2011
			Mr. Braley of Iowa
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide certain
		  rights for persons who receive treatment for illnesses, injuries, and
		  disabilities incurred in or aggravated by service in the uniformed services,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Disabled Veterans Employment
			 Protection Act.
		2.Rights of persons
			 who receive treatment for illnesses, injuries, and disabilities incurred in or
			 aggravated by service in the uniformed services
			(a)Rights of
			 persons who receive treatment
				(1)In
			 generalSubchapter II of chapter 43 of title 38, United States
			 Code, is amended by adding at the end the following new section:
					
						4320.Rights of
				persons absent from employment for treatment of service-connected
				disabilities
							(a)RetentionSubject
				to subsection (e), a person who is absent from a position of employment by
				reason of the receipt of medical treatment for a service-connected disability
				is entitled to be retained by the person’s employer.
							(b)SeniorityA person who is absent from employment by
				reason of the receipt of medical treatment for a service-connected disability
				and who is entitled to be retained by the person’s employer under subsection
				(a) is entitled to the seniority and other rights and benefits determined by
				seniority that the person had on the date of the commencement of such treatment
				plus the additional seniority and rights and benefits that such person would
				have attained if the person had remained continuously employed.
							(c)Benefits(1)A person who is absent
				from a position of employment by reason of the receipt of medical treatment for
				a service-connected disability and who is entitled to be retained by the
				person’s employer under subsection (a) shall be—
									(A)deemed to be on furlough or leave of
				absence while receiving such treatment; and
									(B)entitled to such other rights and
				benefits not determined by seniority as are generally provided by the employer
				of the person to employees having similar seniority, status, and pay who are on
				furlough or leave of absence under a contract, agreement, policy, practice, or
				plan in effect at the commencement of such service or established while such
				person is so absent.
									(2)(A)Subject to subparagraph
				(C), a person described in subparagraph (B) is not entitled to rights and
				benefits under paragraph (1)(B).
									(B)A person described in this
				subparagraph is a person who—
										(i)is absent from a position of
				employment by reason of the receipt of medical treatment for a
				service-connected disability; and
										(ii)knowingly provides written notice of
				intent not to return to a position of employment after receiving such
				treatment.
										(C)For the purposes of this paragraph, the
				employer shall have the burden of proving that a person knowingly provided
				clear written notice of intent not to return to a position of employment after
				being absent from employment by reason of the receipt of medical treatment and,
				in doing so, was aware of the specific rights and benefits to be lost under
				subparagraph (A).
									(3)A
				person deemed to be on furlough or leave of absence under this subsection while
				receiving medical treatment for a service-connected disability shall not be
				entitled under this subsection to any benefits to which the person would not
				otherwise be entitled if the person had remained continuously employed.
								(4)Such person may be required to pay
				the employee cost, if any, of any funded benefit continued pursuant to
				paragraph (1) to the extent other employees on furlough or leave of absence are
				so required.
								(5)The entitlement of a person to
				coverage under a health plan is provided for under section 4317 of this
				title.
								(d)LeaveAny person who is absent from a position of
				employment with an employer by reason of the receipt of medical treatment for a
				service-connected disability shall be permitted, upon request of that person,
				to use during the period during which the person is so absent, any vacation,
				annual, medical, or similar leave with pay accrued by the person before the
				commencement of such period. No employer may require any such person to use
				vacation, annual, family, medical, or similar leave during such period.
							(e)Exceptions(1)An employer is not
				required to comply with the requirements of this section if—
									(A)the employer’s circumstances have so
				changed as to make such compliance impossible or unreasonable;
									(B)such compliance would impose an undue
				hardship on the employer; or
									(C)the employment from which the person
				is absent by reason of the receipt of medical treatment is for a brief,
				nonrecurrent period and there is no reasonable expectation that such employment
				will continue indefinitely or for a significant period.
									(2)In any proceeding involving an issue
				of whether (A) any compliance referred to in paragraph (1) is impossible or
				unreasonable because of a change in an employer's circumstances, (B) such
				compliance would impose an undue hardship on the employer, or (C) the
				employment referred to in paragraph (1)(C) is for a brief, nonrecurrent period
				and there is no reasonable expectation that such employment will continue
				indefinitely or for a significant period, the employer shall have the burden of
				proving the impossibility or unreasonableness, undue hardship, or the brief or
				nonrecurrent nature of the employment without a reasonable expectation of
				continuing indefinitely or for a significant period.
								(f)LimitationThis
				section shall apply with respect to any absence from a position of employment
				with an employer by reason of the receipt of medical treatment for a
				service-connected disability as long as the aggregate period of such absence or
				absences is not more than 12 workweeks during any 12-month
				period.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 4319 the following
			 new item:
					
						
							4320. Rights of persons absent from
				employment for treatment of service-connected
				disabilities.
						
						.
				(b)Health
			 planSection 4317 of title 38, United States Code, is amended by
			 adding at the end the following new subsection:
				
					(c)This section shall apply with respect to a
				person who is absent from a position of employment by reason of the receipt of
				medical treatment for a service-connected disability (other than a person
				described in section 4320(c)(2)(B) of this title) on the same basis as a person
				who is absent from a position of employment by reason of service in the
				uniformed services. In the case of a person who is absent from a position of
				employment by reason of the receipt of medical treatment for a
				service-connected disability (other than a person described in section
				4320(c)(2)(B) of this title), the period during which the person is so absent
				shall be treated as a period of service in the uniformed services for purposes
				of this section.
					.
			(c)Prohibition of
			 discrimination and acts of reprisalSection 4311 of title 38, United States
			 Code, is amended—
				(1)in subsection
			 (a)—
					(A)by inserting after
			 uniformed service the following: , or who has an illness,
			 injury, or disability determined by the Secretary of Veterans Affairs to have
			 been incurred in or aggravated by such service,; and
					(B)by striking
			 or obligation and inserting obligation, or receipt of
			 treatment for that illness, injury, or disability; and
					(2)in subsection
			 (c)—
					(A)by striking
			 or obligation for service the first time it appears and
			 inserting obligation for service, or receipt of treatment for an
			 illness, injury, or disability determined by the Secretary of Veterans Affairs
			 to have been incurred in or aggravated by service; and
					(B)by striking
			 or obligation for service the second time it appears and
			 inserting obligation for service, or receipt of
			 treatment.
					(d)Effective
			 dateThe amendments made by this section shall apply with respect
			 to medical treatment received on or after the date that is 90 days after the
			 date of the enactment of this Act.
			
